EXHIBIT 10.31

AMENDMENT NO. 5 AND WAIVER dated as of December [12], 2013 (this “Waiver”), to
the CREDIT AGREEMENT dated as of March 22, 2010, as amended pursuant to that
certain Amendment No. 1 dated as of June 11, 2010, that certain Incremental
Assumption Agreement and Amendment No. 2 dated as of March 11, 2011, that
certain Amendment No. 3 dated as of August 2, 2011 and that certain Waiver and
Amendment No. 4 dated as of December 3, 2012 (as so amended, the “Credit
Agreement”), among ALION SCIENCE AND TECHNOLOGY CORPORATION (the “Borrower”),
the Subsidiary Guarantors listed on the signature pages hereto, the lenders from
time to time party to the Credit Agreement (the “Lenders”) and CREDIT SUISSE AG,
as administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent for the Lenders.

A. Pursuant to the Credit Agreement, the Lenders have extended, and have agreed
to extend, credit to the Borrower.

B. Pursuant to Section 5.04(a) of the Credit Agreement, the audit opinion of the
independent public accountants that must accompany the Borrower’s annual audited
financial statements shall be without a “going concern” explanatory note or any
similar qualification or exception (the “Going Concern Requirement”).

C. The Borrower has informed the Administrative Agent that for the Borrower’s
fiscal year ended September 30, 2013, the opinion of the independent public
accountants that will accompany the Borrower’s annual audited financial
statements may contain an explanatory note with respect to Borrower’s ability to
continue to operate as a “going concern”.

D. The Borrower has requested that the Required Lenders waive the Going Concern
Requirement for the Borrower’s fiscal year ended September 30, 2013, and agree
to amend the Credit Agreement as provided for herein, and the Required Lenders
have agreed to such request on and subject to the terms and conditions of this
Waiver.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby mutually acknowledged, the parties hereto agree as follows:

SECTION 1. Defined Terms; Interpretation; Etc. Capitalized terms used and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The rules of construction set forth in Section 1.02 of the Credit
Agreement shall apply equally to this Waiver. This Waiver shall be a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.

SECTION 2. Waiver. The Required Lenders hereby waive the Going Concern
Requirement with respect to the opinion of the Borrower’s independent public
accountants delivered with the audited financial statements for the Borrower’s
fiscal year ended September 30, 2013, to the extent (but only to the extent)
that such opinion contains an explanatory note expressing doubt or substantial
doubt as to the Borrower’s ability to continue as a going concern solely as a
result of the impending maturity of the Loans and Commitments.



--------------------------------------------------------------------------------

SECTION 3. Amendments to the Credit Agreement. On the Waiver Effective Date, the
Credit Agreement is hereby amended as follows:

(a) Section 6.06(a)(iv) of the Credit Agreement shall be amended by inserting
the words “and, with respect only to any repurchase by the Borrower of its
Senior Unsecured Notes, the contemplated exchange offer in which the Borrower
expects to exchange new notes and new warrants or other securities and cash for
all or a portion of its issued and outstanding Senior Unsecured Notes, which
exchange offer is expected to close, if it closes at all, in the first quarter
of calendar year 2014, has expired, been completed or terminated” after the
words “there would be at least $10,000,000 of unused and available Revolving
Credit Commitments” and before the period ending the sentence; and

(b) A new Section 6.06(b) of the Credit Agreement shall be added to read in its
entirety as follows:

Notwithstanding anything to the contrary set forth herein or in any other Loan
Document, no payment (including any sinking fund or similar deposit) shall be
made to purchase, redeem, retire, acquire, cancel or terminate any Senior
Unsecured Notes if any Revolving Loans are outstanding prior to or after giving
effect to such transaction.

(c) Section 6.06(b) of the Credit Agreement shall be re-lettered to be
Section 6.06(c) of the Credit Agreement.

SECTION 4. Representations and Warranties. To induce the other parties hereto to
enter into this Waiver, the Borrower represents and warrants to the
Administrative Agent and the Required Lenders that, as of the Waiver Effective
Date and after giving effect to this Waiver:

(a) This Waiver has been duly authorized, executed and delivered by each Loan
Party party hereto, and constitutes a legal, valid and binding obligation of
such Loan Party in accordance with its terms. The Credit Agreement constitutes a
legal, valid and binding obligation of the Borrower in accordance with its
terms.

(b) The representations and warranties set forth in Article III of the Credit
Agreement are true and correct in all material respects on and as of the Waiver
Effective Date with the same effect as though made on and as of the Waiver
Effective Date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties were true and correct in all material respects as of such earlier
date).

(c) No Default or Event of Default has occurred and is continuing.

SECTION 5. Effectiveness. This Waiver shall become effective on the date (the
“Waiver Effective Date”) that the Administrative Agent shall have received
counterparts of this Waiver that, when taken together, bear the signatures of
(i) the Borrower (ii) each Subsidiary Guarantor and (iii) the Required Lenders.

SECTION 6. Effect of Waiver. Except as expressly set forth herein, this Waiver
shall not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of the Lenders, the Administrative
Agent, the Collateral Agent or the Borrower under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances. This Waiver shall
apply and be effective only with respect to the provisions of the Credit
Agreement specifically referred to herein. After the date hereof, any reference
to the Credit Agreement shall mean the Credit Agreement, as amended hereby.

 

2



--------------------------------------------------------------------------------

SECTION 7. Consent and Reaffirmation. Each Subsidiary Guarantor hereby consents
to this Waiver, and each Loan Party hereby (a) agrees that, notwithstanding the
effectiveness of this Waiver, the Guarantee and Collateral Agreement and each of
the other Security Documents continue to be in full force and effect,
(b) confirms its guarantee of the Obligations (with respect to each Subsidiary
Guarantor) and its grant of a security interest in its assets as Collateral
therefor, all as provided in the Loan Documents as originally executed and
(c) acknowledges that such guarantee and/or grant continue in full force and
effect in respect of, and to secure, the Obligations under the Credit Agreement
and the other Loan Documents.

SECTION 8. Expenses. The Borrower agrees to reimburse the Administrative Agent
for all reasonable out-of-pocket expenses incurred in connection with this
Waiver in accordance with the Credit Agreement, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent.

SECTION 9. Counterparts. This Waiver may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed counterpart of a signature page of this Waiver by facsimile or
electronic transmission shall be as effective as delivery of a manually executed
counterpart hereof.

SECTION 10. Applicable Law. THIS WAIVER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 11. Headings. The headings of this Waiver are for purposes of reference
only and shall not limit or otherwise affect the meaning hereof.

[Remainder of this page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ALION SCIENCE AND TECHNOLOGY CORPORATION,   By   /s/ Barry Broadus     Name:
Barry Broadus     Title:   Treasurer and CFO ALION-METI CORPORATION,   By   /s/
Barry Broadus     Name: Barry Broadus     Title:   Treasurer ALION-CATI
CORPORATION,   By   /s/ Barry Broadus     Name: Barry Broadus     Title:
  Treasurer ALION-JJMA CORPORATION,   By   /s/ Barry Broadus     Name: Barry
Broadus     Title:   Treasurer ALION-BMH CORPORATION,   By   /s/ Barry Broadus  
  Name: Barry Broadus     Title:   Treasurer

[Amendment #5 to the Senior Credit Agreement.]



--------------------------------------------------------------------------------

WASHINGTON CONSULTING, INC.,   By   /s/ Barry Broadus     Name: Barry Broadus  
  Title:   Treasurer ALION-MA&D CORPORATION,   By   /s/ Barry Broadus     Name:
Barry Broadus     Title:   Treasurer WASHINGTON CONSULTING GOVERNMENT SERVICES,
INC.,   By   /s/ Jeffrey L. Boyers     Name: Jeffrey L. Boyers     Title:
  Treasurer ALION—IPS CORPORATION,   By   /s/ Barry Broadus     Name: Barry
Broadus     Title:   Treasurer

ALION CANADA (US) CORPORATION,

  By   /s/ Barry Broadus     Name: Barry Broadus     Title:   Treasurer

[Amendment #5 to the Senior Credit Agreement.]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually as a Lender and as
Administrative Agent,

  By   /s/ Kevin Buddhdew     Name: Kevin Buddhdew     Title:   Authorized
Signatory   By   /s/ Patrick Freytag     Name: Patrick Freytag     Title:
  Authorized Signatory

[Amendment #5 to the Senior Credit Agreement.]



--------------------------------------------------------------------------------

GGC UNLEVERED CREDIT OPPORTUNITIES, LLC, as a Lender,   By   /s/ Rob Stobo    
Name: Rob Stobo     Title:   Manager

 

 

[Amendment #5 to the Senior Credit Agreement.]